Case 0:20-cv-60932-AHS Document 1 Entered on FLSD Docket 05/08/2020 Page 1 of 8



                       U N ITED STA TES D ISTR IC T C O U R T
                       SO U TH ER N D ISTR IC T O F FL O R ID A

                         CA SE N O :

 M OM CA LORES RODRIGUEZ

       Plaintif;
 VS.


 CAPITAL ONE BANK (USA),N.A.,
 POLLACK & ROSEN,P.A .,
 K EW N SPW OZZA

       D efendants                /

                                  V ER IFIED C O W LA IN T

           Plainéff,M onicaLoresRodriguezsuesDefendants,Capital0neBank(USA),N.A,
 Pollack & Rosen,P.A .,andKevin Spinozza,and forherComplaintalleges:



                           PR ELIM IN A R Y STA TEM EN T

        Thisisan adion fordamagesbroughtfordam agesforviolationsofthe FairDebt

        CollectionPracticesAct(FDCPA)15U.S.C.j1692kandfordamagesforviolations
        oftheFloridaConsumerCollectionPracticesActT CCPA),Fla.Ssat.j5597 a11VI).

                            JU R ISD IC TIO N A N D V EM JE

        ThisCourthasjurisdictionunder15U.S.C.j1692,
                                                  'r1d'28U.S.C.j1331.'
                                                                     I'heCourt
        hassupplementaljurisdiction overstate1aw claims.
        VenueisproperinthisDistrictpursuantto28U.S.C.jl391(b)becausethePlainéff
        resideshereand theDefendantscondud businessin thisDistrict.

    4. Al1conditionsprecedentto thebringing ofthisaction havebeen pedbrmed.
 Com plaintforFDCPA and FCCPA violations                                           1
Case 0:20-cv-60932-AHS Document 1 Entered on FLSD Docket 05/08/2020 Page 2 of 8




                                       PA R TIE S

    5. ThePlaintiffinthislawsuitisM onicaLoresRodriguez,anaturalperson,who resides

        in Broward County,Florida.

        Ata1ltimesrelevantto thisComplaint,Plaintil isa t&consum er''asthatterm isdesned

        by 15U.S.C.j1692(a)(3)andFloridaStatute9559.55(8).
    7. UponinformationandbeliefDefendant,CapitalOneBank (USA)N.A.(CapitalOne)is
        a corporation with itsprincipalplaceofbusinessin Virginia and itconductsbusinessin

        theStateofFlorida.

    8. Uponinformation andbeliefDefendant,Pollack& Rosen,P.A.CDefendantLaw Fimf'l
        isaFloridaCorporation and 1aw 111411engaged in thebusinessofcollecéng debtsand

        who'sRegistered Agentis:N ealFarr806D ouglasRoad South TowerSuite200 Coral

        Gables,Florida33134,arldisa'tdebtcollector''asdefinedby 15U.S.C.j1692a(6)and
        9559.5547)oftheFCCPA.
    9. UponinformationandbeliefDefendant,Kevin Spinozza,ESQ.isan attorneylicensed
        to practice in Floridw isan em ployeeofPollack & Rosen,P.A.andwashired ordirected

        to collectadebtthrough litigation from Plainéff

    10.K evin Spinozzaregularly collectsand/orattemptsto collectdefaulted consumerdebts

        from individualsvialitigaéon andisthusadebtcollectorasthatterm isdefined at15

        U.S.C.j1692a(6)oftheFDCPA and j559.5547)oftheFCCPA.
    1l.CollectivelyRDefendants''.
    12.DEFENDANTS regularly collectsorattem ptsto collectdebtsfrom consum ers.

    13.Ata11ém esrelevantto thisComplaint,Defendants,wereacdng asdebtcollectorswith

        respecttothe collection ofPlaintim salleged debt.

 Com plaintforFDCPA and FCCPA violations                                                     2
Case 0:20-cv-60932-AHS Document 1 Entered on FLSD Docket 05/08/2020 Page 3 of 8



    14.Anyallegeddebtherein isdefinedasaconsumerdebtunder15U.S.C.j1692a(5)and
        9559.55(6)oftheFCCPA.
    15.The alleged debtisnotin question here.Only thefactasto how itwasnotproperly

        validatedandthewronFulactionsoftheDefendantsintheirattemptstocolled an
        alleged debt.


                                FACTUAL ALLEGATIONS

    16.0n February 07,2020,Plainéf received a letterfrom the1aw 111411ofPollack &

       Rosen,P.A.attemptingtocollectanallegeddebtforCapitalOneBank(USA)
       N .A .

    17.Plaintiffdidnotrecognizethe accountortheam ountlisted asallegedly owed.

    18.OnFebruary 20,2020,Plaintifrdrafted and sentby certilied maila disputeand

       requestforvalidation to thelaw flrm pursuantto theFD CPA .

    19.OnM arch 05,2020,PlaintiF received aresponsefrom the1aw finn in regards

       to herrequestforvalidation.

    20.Thisresponsewasinclusiveofjustasinglepagegenericbilling statementtowhich
       Plaintiffhad neverseen before.

    21.Thisresponsedid notprovideany originalaccount-leveldocumentation to legitimize

       thealleged debtbelongedto thePlaintifr.

    22.On M arch 20,2020,Plaintif again drafted and sentby cel fied mailarequeststating

       thatwhatthey had sentwasincomplete and inconclusiveto whatwasoriginally

       requested and to pleaseprovidewhatwasoriginally requested.

    23.On M arch 27,2020,D efendantssled alaw suitagainstPlaintifrin Sm allClaim sCourt

        forthe alleged debt.

 ComplaintforFDCPA and FCCPA violations                                                   3
Case 0:20-cv-60932-AHS Document 1 Entered on FLSD Docket 05/08/2020 Page 4 of 8



    24.According to a CFPB consentorderdirected attwo large debtcollectorsin 2015,they

        are prohibited from filling alawsuitwithoutan intentto provethe debt,ifcontested.

         RRespondantsarepermanently restrained and prohibited from :

       Initiating any DebtCollection Law suitunlessin possession ofthefollowing'
                                                                               .

       a. O riginalA ccount-tzevelD ocum entation

       b. A chronologicallisting ofthe nam esofa11pxiorownersofthe Debtand the
           dateofeachkansferofownershijoftheDebt
           A certified orotherproperly authenticated copy ofeach billofsaleorotller
           docum entevidencing thetransferofownerslzip ofthe Debtatthetim e ofCharge

           offto each successive ownermincluding Respondent.

       d. Any one oftlle following:
            A docum entsigned by the Consum erevidencing the opening
           ofthe accountform ing thebasisfortheD ebt;or
            OriginalA ccount-LevelDocum entation reflecting apurchase,
           paym ent.or otheracomluse ofaccountby the C onsum er.

  Engaging in any LegalCollection withoutproviding the Consumerwith certain information

  abouttheDebt,lmlesspreviously provideW includingbutnotlimited to,thefollowing:
        e. a statem entthatthe Consxzm erm ay request,in w ridng,copies ofthe
           docum entation referenced in Paragraph 119 axtd R espondentorRespondent's

           agentw ill,within 30 daysofsuch request,providethe doczxm entation atno
                a71
           cost.

     25.D ebtCollectorsm ustofferto provide consnm ersw ith originaldoczlm ents

        relating to the accountbefore they are allowed to fle a law suitto collectthe


 1https://files.consumedinance.aov/f/zolsog cfpb consent-order-portfolio-recoverv-
 associates-llc.pdfand https://files.consumedinance.gov/f/zolsog cfpb consent-order-encore-
 canital-aroup.pdf
 com plaintforFDCPA and FCCPA violations                                                    4
Case 0:20-cv-60932-AHS Document 1 Entered on FLSD Docket 05/08/2020 Page 5 of 8



        debt.z

    25.On April06,2020,PlaintiF receiveda responsefrom herFecond vàlidation request.

        Itwasthesam egenelicbilling ytatementasthefirstrequestand nothing m ore.

    26.On April17,2020,Plaintiffcontacted CapitalOneby phone,based upon thestatem ent

        the1aw firm provided,toinquire asto the statusofthealleged debt.Theagentinform ed

        Plaintiffthata11inquiresareto bedirected to the1aw firm ofPollack& Rosen,P.A.

        which has1edPlaintifftobelieve CapitalOneisnotthe currentcreditorofthealleged

        accountin which theDefendant'sStatelaw suitisbased.


                                       COUNT I
    W OLATION OF TH E Fm           DEBT COLLECH ON PM CH CES A CT (FDCPA).

            15 U.S.C.:1692 BY DEFENDANTS:POLLACK & ROSEN.P.A.

                            AND KEVIN SPINOZZA

    27.Paragraphs 1through 26 arere-alleged asthough fully setforth herein.

    28.Plaintiffisaconsumerwithinthemeaning oftheFDCPA 15U.S.C.j1692a(3).
    29.DefendantsaredebtcollectorswithinthemeaningoftheFDCPA j1692a(6).
    30.Defendantsviolated 15U.S.C.91692e42)byfalselyrepresentingthecharacter,
        amount orlegalstatusofany debt.

    31.Defendantsviolated 15U.S.C.j1692e(5)bythreatingto4mkeanactionthatcannot
        belegally taken.

    32.Defendantsviolated 15U.S.C.j1692g(B)by failingtoceasecollectioneflbrtsafter


 zhttps://www-consumerfinance.gov/about-us/newsroom/cfpb-takes-action-against-the-two-largest-
 debt-buyers-for-using-deceptive-tactics-to-collect-bad-debts/


 Com plaintforFDCPA and FCCPA violations                                                         5
Case 0:20-cv-60932-AHS Document 1 Entered on FLSD Docket 05/08/2020 Page 6 of 8



        receiving consumersdisputeand demand forvalidation,and failingto validateor

        verifythealleged debtwhilecontinuing collection efforts.

        W TIEREFOQE.Plaintif demandsjudpnentagainstDefendants:Pollack& Rosen,
        P.A.and Kevin Spinozza for:

        (A)Statutoly damagesof$1,000perDefendantpayablebyDefendantspursuantto
           15U.S.U.91692k,
                         .
        (B)Feesandcostsapdotherreliefasmaybejustandproperpursuantto 15U.S.C.
           j1692k.
                                       COUNT H

 VIOLATION OF R OM          A CON SUM R COLLECH ON PM CTICES ACT fFCCPA)

 FIA .STAT.:559(PART W )BY DEFENDANTS CAPITAL ONE BANK RJSA)NA .AND
                             POLLACK & RO SEN.PA .

    33.Paragraphs 1through 26arere-alleged asthough fully setforth herein.

    34.PlaintiffisaconsumerasdefnedinFloridaStatute9559.55(8).
    35.DefendantsaredebtcollectorsasdefinedbyFloridaStatute9559.55(7).
    36.DefendantsviolatedFloridaStatutej559.72(9)by attemptingtoenforceadebtwhen
        D efendu tknowsthatthedebtisnotlegitimateorassertthe existenceofsom elegal

        rightwhen Defendantknow sthe rightdoesnotexist.

        W HEREFORE,PlaintiF demandsjudgmentagainstDefendants:CapitalOneBank
        (USA)N.A.andPollack& Rosen,P.A.for:
    A. Stamtory dam agesof$1,000 perDefendantpayableby Defendantspursuantto

        FloridaStatutej559.77.
    B.FeesandcostsandotherreliefasmaybejustandproperpursuanttoFla.Stat.j559.77.


 Com plaintforFDCPA and FCCPA violations                                              6
Case 0:20-cv-60932-AHS Document 1 Entered on FLSD Docket 05/08/2020 Page 7 of 8




                            DEM A N D FO R JU RY TR G L

            PlaintiffherebydemandsaM aIbyjuly ofa11issuessotriable.
                                                          D ated:M ay 8,2020

                                                          Res       y subm i d
                                                           ...
                                                                   i'.
                                                                     $ol   -


                                                          M onl                ' ez
                                                          2238 CypressBendDr 05
                                                          Pompano Beach,F133069
                                                          561-455-6275
                                                          monildores777@ gmail.com




 Com plaintforFDCPA and FCCPA violations                                              7
    Case 0:20-cv-60932-AHS Document 1 Entered on FLSD Docket 05/08/2020 Page 8 of 8



                                        V ERIFIC A TIO N

               1,M orlicaLoresRodriguez,am thePlaintiF in thislawsuit.Ihavereviewedthe

     allegationsin theVerised Complaintand swearthattheallegaéonsaremadeupon my

     personalknowledge.Ifurtherswearthatlam competentto testify asto a11avermentsof

     theVerified Complaintbecause1havefirsthandknowledge asto thefaçtsin thiscase.


                                                                                            o n I& .Ch
                                                                                                       <)                      /
                                                                                                                        = CZ U.>

                                                                               M o 'caLoresRoddguez



     STA TE OF FLOD           A

     COU N TY O F BR OW ARD


               sw orn to beforem e and subscribed in my presencethis Vda
                                                                       yofMay2020                                         .


'


                                   KJ
                                  t.;
                          Q
                 t                 r.           '




                                                       ...L*    L*f'w...
                                                                h/J)s. .        (kqjrjj
                                                                                      ejl
                                                                                        pA%,4k,!j-y'/jjjjjzjjjjj;jjjk
                                                     J%*
                                                       o.d
                                                         Nl
                                                    S*. ..
                                                           'j111' &   cl        ..
                                                                        .. Motary  pul.it .stateofFlonda   .
       0tary                                        !*
                                                    ?z1b             d*   f
                                                                      2%l7.  (:k
                                                                               ),
                                                                                :*41*it
                                                                                      p
                                                                                      sitlrlif(;(;J!zsa
                                                                                                      dp
                                                                                                       liz
                                                                                                         s11
                                                       ,
                                                       j*W Gk.
                                                     :.'
                                                     .
                                                      .....  jk
                                                              .. *vu
                                                             ..
                                                              '    ,
                                                                   -0C,(r..
                                                                          $:  .re5SePij(j:i
                                                                           .:7l           jtjiji
                                                                                               j
                                                          .
                                                              - ir()J-$.,.-..12:?$.-....,.tt1()rlikl,4(,tilr:lktssr).




     Com plaintforFDCPA and FCCPA violations                                                                                       8
